UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8176


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MUJADDID RAHIM MUHAMMAD, f/k/a Stacey Lamar Marsh,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:91-cr-00114-2)


Submitted:    May 28, 2009                    Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mujaddid Rahim Muhammad, Appellant Pro Se.       John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mujaddid Rahim Muhammad appeals the district court’s

order granting his motion to reduce his sentence filed pursuant

to   18    U.S.C.    § 3582(c)(2)      (2006),       and     the       order     denying

reconsideration.         We    have   reviewed       the    record       and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Muhammad, No. 3:91-cr-

00114-2 (S.D.W. Va. Mar. 28, 2008; Sept. 24, 2008); see United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009), petition for

cert.     filed,    77   U.S.L.W.     3559    (U.S.        Mar.    20,       2009)   (No.

08-1185).       We dispense with oral argument because the facts and

legal     contentions    are   adequately      presented          in   the     materials

before    the    court   and   argument      would    not    aid       the    decisional

process.

                                                                                AFFIRMED




                                        2